Order filed May 16, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00259-CV
                                   ____________

         BILL FONTENOT AND FELICIA FONTENOT, Appellants

                                         V.

     LIBERTY MUTUAL INSURANCE COMPANY AND MATTHEW
                GOLDEN, INDIVIDUALLY, Appellees


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-19005

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the 190th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On April 10, 2019, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM